Citation Nr: 1016843	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected schizoaffective disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1975 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The Board notes that the only issue adjudicated below was the 
Veteran's claim for an increased evaluation.  However, in 
light of the United States Court of Appeals for Veterans 
Claims (Court)'s decision in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Board has reclassified the issues on 
appeal to more properly reflect that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the last VA examination afforded the 
Veteran was in October 2006.  Since that time, he has 
indicated that he is unemployable due to his psychiatric 
symptoms.  The Board also construes that statement as 
indicating that his symptoms have worsened since the last 
examination.  Accordingly, another examination should be 
conducted to determine the current level of severity. See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997). 

Furthermore, per the holding in Rice, the Veteran's TDIU 
contentions are deemed to be a component of the instant 
appeal.  The Board notes that the Veteran has not yet been 
given any VCAA notice as it pertains to how to substantiate a 
claim for TDIU.  Accordingly, he should be provided such 
notice on remand.  See 38 U.S.C.A. § 5103 (West 2002).

Additionally, ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent 
appropriate VCAA notice with respect to 
the TDIU claim.  

2.  Obtain any relevant outstanding VA 
treatment records from Martinsburg, West 
Virginia VA Medical Center since March 
2007.

3.  Following completion of the above to 
the extent possible, the Veteran should 
be afforded a VA psychiatric examination 
to determine the current severity of his 
service-connected schizoaffective 
disorder.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results 
reported in detail.  The examiner should 
indicate all symptomatology associated 
with the Veteran's schizoaffective 
disorder and provide a Global Assessment 
of Functioning score.  Following review 
of the claims file and examination of the 
Veteran, the examiner should also provide 
an opinion as to whether it is at least 
as likely as not that the Veteran's 
service-connected schizoaffective 
disorder, by itself, prevents the Veteran 
from securing and following a 
substantially gainful occupation.  A 
rationale for any opinion expressed 
should be provided.  

4.  After the development requested above 
has been completed, the RO/AMC, again 
review the record and readjudicate the 
Veteran's claims for an increased 
evaluation for service-connected 
schizoaffective disorder and TDIU.  If 
the benefits sought on appeal remains 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

